          Case 1:20-cv-01542-DLF Document 25 Filed 08/24/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 RADIYA BUCHANAN, et al.,
                        Plaintiffs,
                v.                                         Case No. 1:20-cv-01542-DLF



 DONALD J. TRUMP, et al.,
                        Defendants.

            JOINT RESPONSE TO THE COURT’S AUGUST 19, 2020 ORDER

       Plaintiffs Radiya Buchanan, Ann Dagrin and Lindsay Field (“plaintiffs”) and Defendants

Donald Trump, as sued in his official capacity, and William Barr, Mark Esper, William Walker,

Gregory Monahan, and James Murray, as sued in their individual and official capacities

(collectively, “federal defendants”), through counsel, jointly respond to this Court’s order dated

August 19, 2020.

       On August 19, 2020, the Court ordered the parties to file, or object to, a consolidated

briefing schedule on motions to dismiss in this case and Black Lives Matter D.C. v. Trump, et al.,

Case No. 1:20-cv-01469. The parties conferred and agree that it would be efficient for the

motions to dismiss in both cases to proceed on the same briefing schedule. However, because

plaintiffs informed the federal defendants during the conferral process that they intend to seek

leave to file an amended complaint, the federal defendants reserve their right to oppose

amendment or to seek modification of the proposed briefing schedule, if necessary.
           Case 1:20-cv-01542-DLF Document 25 Filed 08/24/20 Page 2 of 4




         The parties in this case and Black Lives Matter D.C. agree that a consolidated briefing

schedule for defendants’ motions to dismiss is appropriate.1 They also agree that, absent any

amendments to the complaints, the schedule approved by this Court in this case (Minute Order

dated August 17, 2020) would be appropriate for both cases. Under that order, defendants’

dismissal motions are due by October 1, 2020, plaintiffs’ opposition papers are due by November

19, 2020, and defendants’ replies are due by December 17, 2020.

         However, on August 21, 2020, during conferral, plaintiffs in both cases reported that they

intend to amend their respective complaints. Plaintiffs suggested that they would do so on or

before September 1, 2020. During conferral, plaintiffs were not yet in a position to provide

redlines of the proposed amendments. Although the federal defendants may not ultimately

oppose the amended pleading, having not seen the proposed amendments, defendants cannot yet

take a position. Similarly, because the federal defendants have not yet been provided with the

amended complaint, they reserve the right to seek modification of the proposed briefing schedule

should the substance of plaintiffs’ amendments make that necessary.

         Accordingly, we propose that the briefing schedule entered in this matter on August 17,

2020 remain in place. We propose that the Court enter an order directing plaintiffs to file their

motion to amend the complaint no later than September 1, 2020.

         The parties jointly and respectfully request that the Court enter the attached proposed

order.

                                          *       *       *




1
 The briefing schedule addresses currently named parties only. In the event the pleadings are
amended to add other defendants, those new parties (once served) would have the time allotted
under the rules to respond to the complaint.

                                                  2
         Case 1:20-cv-01542-DLF Document 25 Filed 08/24/20 Page 3 of 4




Dated: August 24, 2020              Respectfully submitted,
                                    MICHAEL R. SHERWIN
                                    United States Attorney
                                    DANIEL F. VAN HORN, D.C. Bar#924092
                                    Chief, Civil Division
                                    /s/ Christopher C. Hair
                                    Christopher C. Hair, PA Bar #306656
                                    Assistant U.S. Attorney
                                    District of Columbia
                                    555 4th St. NW
                                    Washington, D.C. 20530
                                    Tel: (202) 252-2541
                                    Christopher.Hair@usdoj.gov

                                    Counsel for Defendant United States (Donald J.
                                    Trump, William Barr, Mark Esper, William Walker,
                                    Gregory Monahan and James Murray, in their
                                    official capacities)


                                    ETHAN P. DAVIS
                                    Acting Assistant Attorney General
                                    Civil Division

                                    C. SALVATORE D’ALESSIO, JR.
                                    Acting Director, Torts Branch

                                    JAMES G. BARTOLOTTO, DC Bar No. 441314
                                    Senior Trial Counsel, Torts Branch

                                    /s/ Sarah E. Whitman
                                    SARAH E. WHITMAN
                                    MA Bar 657726, under LCvR 83.2(e)
                                    Senior Trial Attorney, Torts Branch, Civil Division
                                    United States Department of Justice
                                    175 N Street, NE
                                    Washington, DC 20002
                                    Telephone: (202) 616-0089
                                    Fax: (202) 616-4314
                                    Email: Sarah.Whitman@usdoj.gov

                                    Counsel for Defendants William Barr, Mark Esper,
                                    William Walker, Gregory Monahan and James
                                    Murray, in their individual capacities


                                       3
Case 1:20-cv-01542-DLF Document 25 Filed 08/24/20 Page 4 of 4




                           /s/
                           Greta B. Williams, (D.C. Bar No. 1006968)
                           Naima L. Farrell (D.C. Bar No. 1023230)
                                  (admission pending)
                           Matthew Guice Aiken (D.C. Bar No. 1616755)
                                  (admission pending)
                           GIBSON, DUNN & CRUTCHER LLP
                           1050 Connecticut Avenue, N.W.
                           Washington, D.C. 20036
                           Tel: 202.955.8500
                           GBWilliams@gibsondunn.com
                           NFarrell@gibsondunn.com
                           MAiken@gibsondunn.com

                           Randy M. Mastro (pro hac vice)
                           Orin Snyder (pro hac vice)
                           Mylan L. Denerstein (pro hac vice)
                           Anne Champion (pro hac vice)
                           Katherine Marquart (pro hac vice)
                           Lee R. Crain (pro hac vice)
                           Amanda L. LeSavage (pro hac vice)
                           GIBSON, DUNN & CRUTCHER LLP
                           200 Park Avenue
                           New York, New York 10166-0193
                           Tel: 212.351.4000
                           RMastro@gibsondunn.com
                           OSnyder@gibsondunn.com
                           MDenerstein@gibsondunn.com
                           AChampion@gibsondunn.com
                           KMarquart@gibsondunn.com
                           LCrain@gibsondunn.com
                           ALeSavage@gibsondunn.com

                           Counsel for Plaintiffs Radiya Buchanan,
                           Ann Dagrin, and Lindsay Field




                              4
